﻿First of all I should like to congratulate you, Sir, on your election to the presidency of the General Assembly and to express our confidence in your ability to ensure the success of this forty-sixth session. Our appreciation is extended also to the outgoing President, Mr. Guido de Marco, for the manner in which he carried out his mandate and for his contribution to reforms in the work of the Assembly.
The mandate of the present Secretary-General of the Organisation is coming to an end. Portugal wishes to join all those who have expressed their deep appreciation for the dedication with which he has carried out his duties. This dedication has been decisive for the resolution of several crises and for the enhancement of the credibility of the United Nations as an instrument of peace.
The Charter of the United Nations has universal scope. Therefore, the admission of seven new countries is particularly significant because they enhance the representativity of this forum. I welcome the simultaneous admission of the Democratic People's Republic of Korea and the Republic of Korea - an important sign of the Korean people's aspirations to reunification. And I also stress the special significance of the membership of Estonia, Latvia and Lithuania, whose commitment to independence and to democratic institutions prevailed over more than four decades of illegal occupation.
We are living through a time of change. We can state today that we are in the presence of an overwhelming movement that does not spare even those regions and political regimes that seemed unchangeable. I cannot think of a better example than the one provided by the peoples of the Soviet Union, who championed the restoration of democracy and pluralism. I reiterate here the positions expressed this morning by my Dutch colleague on behalf of the European Community and its member States. The members of the European Community will do everything within their reach to contribute to the economic and social development of all central and eastern European countries, including Albania, to their great efforts toward democratisation and economic reform.
Unfortunately, there is not just hope and optimism in Europe. Portugal is following with great apprehension the tragic developments in Yugoslavia. The spectre of civil war and the resurgence of exacerbated nationalism in a historically key region for the stability of Europe have compelled the European Community and the member States of the Conference on Security and Co-operation in Europe to seek a negotiated solution to the internal differences opposing the peoples of Yugoslavia. We consider the escalation of violence unacceptable and we appeal to all forums and to international public opinion to support any efforts aimed at an immediate cease-fire and to negotiations based on good faith.
It is a permanent concern of Portuguese foreign policy that the European Community should not stray from its commitments to other continents. In Africa, a continent to which Portugal is linked by historical and cultural ties, there have been developments to which the international community should not remain indifferent. The efforts of an increasing number of countries to democratize their regimes, as well as progress in the field of human rights and the creation of market economies, deserve international recognition.
I point out the cases of Cape Verde and Sao Tome and Principe as remarkable examples of a process of political renewal. It is also in this context and in a very special way that Portugal salutes the Angolan nation. Peace in Angola is now a valuable fait accompli, and general elections, in line with the terms of the Estoril agreements, will take place next year. We are certain that with the active support of the international community all Angolans will be able to recover the time lost and rapidly transform their country into one of the major poles of development in southern Africa.
In this region of Africa, we continue to support efforts towards the building of a new South Africa, fully democratic and free from any form of discrimination. We welcome the measures already adopted to eliminate apartheid. We welcome too the dialogue that is being established between the main African forces. That dialogue will pave the way for a new South Africa.
We also hope that the conflict which has so deeply affected Mozambique will soon come to an end. We support without reservation all initiatives aimed at fostering a genuine peace in Mozambique. We are willing to offer our best cooperation to that end.
Portugal will make all efforts within the framework of the international organizations of which it is a member, and in particular within the framework of the European Community, to prevent assistance from the industrialized countries to other regions from reducing the flow of financial aid and investments intended for Africa.
Latin America is also moving gradually towards fuller compliance with the rules of democratic institutions and fundamental rights as well as towards new forms of economic integration and the strengthening of the market system. We reiterate our solidarity with the Governments that are pursuing these goals.
My country has a centuries-old history of friendly relations with this region, strengthened by the significant social, economic and cultural contributions of the Portuguese communities that settled in countries such as Brazil, Argentina, Uruguay and Venezuela.
I cannot but underline how important it is for the international community to sponsor programmes aimed at sustained and equitable economic development. We also favour creative and flexible plans to solve the question of the region's foreign debt, which continues to be a considerable hindrance to the progress and the future of its peoples.
Portugal has also been following with great interest the peace process in Central America, a region where the United Nations has played a major role in the search for a negotiated solution to questions that are vital to the stability of the countries involved.
In this context we hope that current efforts will lead to true national reconciliation in El Salvador and in Guatemala. Within a framework of dialogue and cooperation, we hope that the eighth meeting of the San Jose conference, to be held in Lisbon, will give a significant impetus to real and harmonious progress in the region.
The dramatic changes and emerging trends we have been witnessing on the international scene give us reason to believe that the right of the people of East Timor to freedom and self-determination will not be forgotten after more than 15 years of illegal Indonesian occupation carried out by the use of force and in blatant disregard of the basic principles of the Charter and the resolutions of the both General Assembly and the Security Council, which have yet to be implemented.
One of the main lessons we can draw from the developments we are currently witnessing - the restoration of the rights of self-determination and independence of the Baltic States and the rejection of the illegal occupation of Kuwait - is that situations based on the suppression of the legitimate rights of peoples and of their cultural, social and linguistic identity are inherently fragile and are bound to fail. While the last of the Non-Self-Governing Territories are being led to the final stages of their decolonization processes - and I recall in this context the recent accession to independence and admission to the United Nations of Micronesia and the Marshall Islands, both situated in the Pacific region and, like several other Member States of the United Nations, much smaller and less populous than East Timor - regrettable anachronisms still persist in East Timor in the last decade of the present century, a decade proclaimed by the United Nations as devoted to the eradication of colonialism.
In the case of East Timor - a Non-Self-Governing Territory for which Portugal is still responsible as the administering Power recognized by the United Nations - fundamental principles are at stake. The defence of those principles has been a determining factor in some of the most significant actions undertaken by this Organization and, in particular, by the Security Council. I am referring to the principles of the non-use of force and the inadmissibility of illegitimate military conquest as an acceptable claim for territorial enlargement; respect for the right to self-determination of colonial peoples; and upholding the basic human rights and freedoms of both peoples and individuals.
We are convinced that the international community as a whole, and the United Nations in particular, should be involved in a more consistent and committed manner in the search for a political settlement of this question based on respect for the principles I have just mentioned. In fact, it is those principles that are at stake in East Timor, and not an alleged bilateral dispute between Portugal and Indonesia. The last 15 years have proved that widespread repression and the use of force have not been able to consolidate the illegal status quo imposed upon the Territory. They have rather prompted the East Timorese people to a stubborn and undaunted resistance and to a protest movement that very few would have ever dared anticipate.
Portugal, living up to its responsibilities, has been systematically drawing the international community's attention to the seriousness of the situation prevailing in East Timor and to the need to bring it to an end through the free exercise of the right to self-determination and through respect for the human rights and identity of the people. We have also cooperated closely with the mediation efforts of the Secretary-General. Under his auspices, an agreement was recently reached between Portugal and Indonesia on the terms of reference for a proposed visit to East Timor to be undertaken soon by a Portuguese parliamentary delegation in order to obtain first-hand information on the situation.
We hope that this Initiative will lead to the resumption of a real dialogue involving all parties legitimately concerned and contribute to increased awareness by the international community of the need to solve that problem in accordance with the universally accepted principles that the United Nations has the mandate to promote and defend.
The European Community declarations of Venice and Madrid constitute solid reference points for Portuguese foreign policy regarding the Middle East; in our view, respect for international legality - in particular Security Council resolutions 242 (1967) and 338 (1973) - should guide all parties involved.
In this context we support the initiatives of the United States Administration based on a full commitment and a profound knowledge of the nature of the conflict. He call on the parties involved to take advantage of this historic opportunity.
Portugal, a country with historical and cultural links with northern Africa, has been giving its support to the pioneering integration initiatives of the Arab Maghreb Union, which have greatly contributed to cooperation with Europe and to strengthening dialogue in the Mediterranean. I wish now to address briefly a few issues that, because of their significance, have increasingly become the focus of attention in the United Nations and, naturally in my country.
I shall refer first to the preservation of the environment. The issues to be discussed in this area concern Governments and citizens, and industrialized and developing countries. The environmental policies established now will ultimately determine the inheritance of future generations. We must not fail in this endeavour.
The United Nations Conference on Environment and Development that will take place in June of next year in Rio de Janeiro deserves special mention. Portugal hopes that at the Conference all participants will pledge their firm political commitment to enable a rational exploration of natural resources and alleviate the damaging effects of environmental degradation.
In the human rights field, Portugal reaffirms its commitment to the cause of the immediate abolition of capital punishment, consistent with the positions that we have put forward in various forums, namely, within the framework of the Conference on Security and Cooperation in Europe (CSCE), the Council of Europe and the United Nations. We welcome the recent entering into force of the Second Additional Protocol to the International Covenant on Civil and Political Rights which aims at the abolition of capital punishment. We appeal for the timely ratification of this instrument, whose geographical implementation is, unfortunately, still limited.
Portugal joins the overwhelming majority of countries in their concern for the tragic situation faced by victims of natural disasters and conflicts over which, in most cases, they have no control. The solution to these situations must be provided by a better coordination of existing humanitarian aid mechanisms.
Therefore, we hope that the Assembly will take into account the initiative of the States members of the European Community on emergency humanitarian aid and will approve a resolution on this issue. This is an instance where solidarity among the various countries and the United Nations can alleviate the suffering of millions.
To conclude, I should like to state the Portuguese position regarding the responsibility that the Member States should have in the future activities of our Organisation.
The developments I have been mentioning are raising expectations in world public opinion. Most answers can be found within the framework of the United Nations. In fact this forum is going through a crucial period of its history and for the first time, owing to the considerable easing of international tensions, is in a position to address pending issues related to the essential objectives of the Charter.
Portugal urges all Member States to participate actively in this task and stresses that the United Nations of tomorrow will constitute a forum where the problems and conflicts still besetting the globe can be discussed freely, without any restriction.
This is a challenge for all of us, as we share the common responsibility of eliminating the deep political, social and economic imbalances that continue to affect the peoples of this planet, particularly in the context of North-South relations.
Only in an integrated way and through dialogue and international cooperation will it be possible to overcome the difficulties and roadblocks that affect the international community. Portugal will do everything within its power to achieve these goals. It is in this spirit that we are participating in the present session of the General Assembly. It is also in this spirit that we look forward to undertaking the presidency of the European Community in 1992.
